241 S.W.3d 440 (2007)
Kevin D. SMITH, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67212.
Missouri Court of Appeals, Western District.
December 26, 2007.
Frederick J. Ernst, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before HAROLD L. LOWENSTEIN, P.J., JOSEPH M. ELLIS, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM.
Mr. Kevin D. Smith appeals the judgment of the motion court denying his Rule 29.15 motion for post conviction relief following an evidentiary hearing.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).